By Judge Jeffrey W. Parker
The Court is hi receipt of an Affidavit in Support of an Order Dispensing with Publication in a newspaper and the Proposed Order Dispensing with Publication.
The Court has considered the Affidavit and reviewed § 8.01-317 and various cases construing that Section. While this Code Section does make provision for dispensing with the publication in the newspaper itself, it does not provide any guidance to the Court.
It is certainly true that in virtually every case in which an Order of Publication is used, the defendants are either unknown or outside of the Commonwealth and the actual publication itself is not likely to provide any effective service on those individuals. Despite the apparent futility of the Order of Publication, it is still widely used as a method of giving notice to individuals presumably in the hopes that by publicly notifying the community of the actions to be taken, some type of notice will eventually make its way back to the defendant.
While Mr. Parlagreco is apparently out of the country, that does not mean that he might not return nor does it mean that all of his contacts within this country have been severed. While the Court is aware of the costs associated with an Order of Publication, the Court can make no clear finding as to distinguish this situation from other situations in which the address of the defendant or defendants are unknown.
Therefore, the Court respectfully declines to dispense with the actual publication.